PER CURIAM.
The minor appellant was adjudged “to be a traffic offender” and assigned punishment by the Juvenile and Domestic Relations Court in and for Dade County, Florida. During the pendency in this court of an appeal from the judgment, this court granted appellant’s motion for a temporary release of jurisdiction to the trial court for the purpose of supplementing the record. Thereafter, the trial judge entered an order as follows: “That it now appears that said child was in fact convicted and assessed a fine in another jurisdiction for the same offense for which she was brought before the court.”
Accordingly, the judgment and sentence herein appealed are reversed and set aside. See Bizzell v. State, Fla.1954, 71 So.2d 735.
Reversed.